Citation Nr: 0720316	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-40 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a disability manifested 
by essential tremors.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1952 to February 1954.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Indianapolis, Indiana Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2006 a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.


FINDING OF FACT

A disability manifested by essential tremors was not 
manifested in service and is not shown to be related to the 
veteran's service.


CONCLUSION OF LAW

Service connection for a disability manifested by essential 
tremors is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a September 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
letter advised the veteran that he should submit any medical 
evidence pertinent to his claim.  VCAA notice was provided 
prior to the initial adjudication.  

While the veteran did not receive notice regarding disability 
ratings and effective dates of awards (Dingess v. Nicholson, 
19 Vet. App. 473 (2006)), this decision denies service 
connection; neither the rating of a disability nor the 
effective date of such award is a matter for consideration.  
Hence, the veteran is not prejudiced by the lack of such 
notice.

Most of the veteran's service medical records are 
unavailable.  A certification from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri reflects that 
they may have been destroyed in a 1973 fire at that facility.  
His pertinent postservice treatment records have been 
secured.  The RO arranged for a VA examination in October 
2004.  The veteran indicated in December 2005 correspondence 
that he had no further information or evidence to submit.  VA 
has met its assistance obligations.  The Board will proceed 
with appellate review. 

II.  Factual Background

The veteran's service medical records, with the exception of 
his service separation examination report, are not available.  
His DD 214 reflects that he was awarded a Combat Infantryman 
Badge (CIB).  On the February 1954 separation examination, 
there were no complaints, findings, or diagnosis of essential 
tremors.  Clinical evaluation of the nervous system was 
normal.

In July 2004, the veteran submitted a claim seeking service 
connection for essential tremors.  He stated that he 
developed such tremors in both hands serving as a B.A.R. 
rifleman during combat missions in Korea.  He indicated that 
he was not treated for the condition until 1997.

Postservice records from December 1996 to July 1997 show that 
the earliest notation and treatment referring to "tremors" 
was in March 1997.  The records show that the veteran was 
seen for complaints of a shaky thumb which he attributed to 
his time in Korea while in the military.  An April 1997 
notation reveals: "Treated him with his sinemet for his 
Parkinson's."

Postservice records from R.L.W., MD dated in February, May 
and June 2003 show evaluation and follow-up for essential 
tremor.  On February 2003 evaluation, the veteran reported 
that he recalled hand tremors while serving during the Korean 
War.  He stated that he mainly had shakes with movement.  He 
reported that his maternal grandfather also had tremors.  
Physical examination revealed there was no resting tremor.  
Dysmetria was noted with finger to nose testing bilaterally 
(the examiner noted that this was consistent with essential 
tremor).  There was no noted shuffling gait.  The examiner 
stated:  "This [veteran's] diagnosis is essential tremor.  
That easily explains what I see on exam.  The history dating 
back to the Korean War is also consistent with essential 
tremor."

An April 2004 letter from M.R.L., MD states that he has 
treated the veteran for over 18 years and that the veteran 
has an essential tremor.

On October 2004 VA examination, the veteran reported that he 
had the onset of essential tremors when he returned home from 
Korea.  He stated that he did not seek medical help as he 
thought the tremors would stop.  He reported tremors with 
activity; he denied any pain or weakness.  On physical 
examination it was noted that the veteran did not exhibit a 
shuffling gait.  Finger-to-nose testing revealed dysmetria 
(noted to be consistent with essential tremors).  There was 
no resting tremor, and no cogwheeling.  The examiner noted 
that there was a notation in the file which stated that the 
"history dating back to the Korean War is consistent with 
essential tremor."  Essential tremor was diagnosed, and the 
examiner stated that it was not as likely as not related to 
military service.  He indicated that the cause for the 
essential tremors was unknown.

A February 2005 letter from Dr. M.R.L., states that he has 
treated the veteran since 1987 and that the veteran has 
essential tremor that has become worse.

In his March 2005 notice of disagreement, the veteran 
reported that upon discharge, he was robbed of all his 
possessions, with the exception of his separation papers 
which were tucked inside of his shirt.  He reiterated that he 
developed essential tremor while serving in Korea.  

In his December 2005 VA Form 9, the veteran contends that his 
tremors were caused by his being a B.A.R. Gunner in Korea.

At the March 2006 Travel Board hearing, the veteran testified 
that he developed tremors while fighting on the front lines 
in Korea.  He testified that did not seek treatment for such 
until 1995.  Mr. P.W., testified that he and the veteran grew 
up together, and that the veteran never exhibited tremors in 
his hands [growing up].  He also stated that he noticed his 
shaking, when they were in Korea together.  He observed that 
it was possible to develop hand tremors from operating a 
B.A.R., because such weapons could cause nerve problems.  

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. §  
3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The statements and contentions of the veteran describing his 
symptoms of essential tremor are competent evidence to the 
extent that he can describe what he experienced during and 
subsequent to service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, his assertions that there is a nexus 
between current essential tremors and service are not 
competent evidence.  As a layperson, he lacks the 
training/expertise to establish medical nexus by his own 
unsupported opinions.  Id.

As the veteran's service records were apparently destroyed by 
a fire at the facility storing such records, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The veteran has not identified any treatment for 
essential tremors in service (he has indicated that they were 
first treated in 1997); so there are no alternate sources 
from which medical records could be sought.

The veteran's service separation examination was negative for 
complaints, findings, or diagnosis of essential tremor.  
Clinical evaluation of the nervous system was normal.  
Postservice medical records show complaints of, and treatment 
for, essential tremors decades after service.  The earliest 
documented complaint of such disorder is in a March 1997 
medical record from Dr. M.R.L.  (And the veteran himself has 
indicated that his first treatment for essential tremor was 
in 1997.) Thus, the record indicates that essential tremors 
were first clinically noted 43 years postservice.  Such a 
lengthy interval between service and the initial clinical 
notation of the disability at issue postservice is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F 3d 1330, 1333 
(Fed. Cir. 2000). 

The veteran contends that his essential tremors resulted from 
operating a B.A.R. in combat.  Based on his MOS and that he 
engaged in combat, it may readily be conceded that that the 
veteran likely handled a B.A.R., and experienced the shaking 
he alleges occurred when he fired the automatic rifle.  
However, 38 U.S.C.A. § 1154(b) serves only to relax the 
evidentiary burden necessary to establish the incurrence of a 
disease or injury in service.  It does not negate the 
requirement for evidence of a nexus between the disability 
for which service connection is sought and disease/injury in 
service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  
Nexus (or causation of a disability) is a medical question, 
and requires medical expertise.  See Espiritu, supra.

The only competent (medical) evidence addressing the matter 
of a nexus between the veteran's essential tremors and his 
military service, to include firing a B.A.R. in combat, is 
the report of an October 2004 VA examination by an examiner 
who reviewed the record and determined that essential tremors 
are not at least as likely as not related to service (and 
that their cause is unknown).  The veteran and his 
representative contend, in essence, that Drs. R.L.W. and 
M.R.L. have provided opinions relating the veteran's the 
tremors to the veteran's service.  However, on review of 
these physicians' statements, the Board finds that neither 
physician actually offers an opinion that relates the 
currently diagnosed tremors to service/an event therein.  The 
statement by R.L.W.: "the history dating back to the Korean 
War is also consistent with essential tremor," is 
essentially an opinion regarding diagnosis that is based on 
lay history [of tremors being present since service].  This 
repetition of lay history by a medical professional does not 
make the lay history more credible.  It is not evidence of a 
nexus between essential tremor and service or an event 
therein other than by inference that the current history 
provided establishes continuity of symptoms.  The statement 
by Dr. M.R.L. indicating that he treated the veteran since 
1987, and that the veteran has an essential tremor with 
worsening symptoms since he began seeing him neither 
establishes that the tremors were present in 1987 (the 
veteran himself has reported treatment for tremors began in 
1997), nor establishes that the etiology for the tremors was 
weapons handling in service, as is alleged.

Without any objective evidence that the veteran's current 
essential tremors began in service and persisted, and with 
the preponderance of the evidence against a finding that the 
tremors are related to an event in service, the preponderance 
of the evidence is against this claim.  Accordingly, the 
claim must be denied.   

Because the evidence supporting and against the veteran's 
claim is not in relative equipoise, the doctrine of resolving 
reasonable doubt in the veteran's favor does not apply.  See 
38 U.S.C.A. § 5107.




ORDER

Service connection for a disability manifested by essential 
tremors is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


